Case 2:17-cv-02117-SHM-jay Document 101-4 Filed 01/04/19 Page 1 of 5   PageID 511




                                 Exhibit 2:
           Excerpts from Deposition of Edward Yearta
Case 2:17-cv-02117-SHM-jay Document 101-4 Filed 01/04/19 Page 2 of 5   PageID 512



                  1                 IN THE DISTRICT COURT
                              FOR THE UNITED STATES OF AMERICA
                  2            WESTERN DISTRICT OF TENNESSEE

                  3 EDWARD ALAN YEARTA,
                          Plaintiff,          CIVIL ACTION NO.:
                  4 vs.                       2:17-cv-2117 SHM-egb
                    AMUSEMENTS OF AMERICA,
                  5 INC.; DELTA FAIR, INC.;
                    UNIVERSAL FAIRS, LLC;
                  6 and BELLE CITY
                    AMUSEMENTS, INC.,
                  7       Defendants.
                    AMUSEMENTS OF AMERICA,         VOLUME I OF IV
                  8 INC.,
                          Crossclaim Plaintiff,
                  9 vs.
                    BELLE CITY AMUSEMENTS,
                 10 INC.,
                          Crossclaim Defendant.
                 11

                 12

                 13               ******************************

                 14                  ORAL VIDEO DEPOSITION OF

                 15                        EDWARD YEARTA

                 16                        MAY 3RD, 2018

                 17               ******************************

                 18

                 19      ORAL VIDEO DEPOSITION of EDWARD YEARTA taken
                    in the above-styled and numbered cause on May
                 20 3rd, 2018, from 8:40 a.m. until 7:33 p.m. before
                    Carol P. Kellerman, Certified Court Reporter in
                 21 and for the State of Georgia, in the conference
                    room at 327 North Ashley Street and at 1564
                 22 Baytree Road, Valdosta, Georgia.

                 23

                 24               Carol P. Kellerman, C.C.R.
                               KELLERMAN COURT REPORTING, INC.
                 25               Phone No.: (229) 245-0317
Case 2:17-cv-02117-SHM-jay Document 101-4 Filed 01/04/19 Page 3 of 5   PageID 513



                  1        Q.   How -- how does it become locked into

                  2 place?

                  3        A.   Wherever they pull it up to the mark.

                  4        Q.   Okay.    Is there something that then

                  5 kind of connects it to the ground?

                  6        A.   A ground wire I reckon.

                  7        Q.   Okay.    Do you recall seeing whether or

                  8 not the generator had ground wire?

                  9        A.   It was grounded, but I don’t know how

                 10 -- if it was grounded right.

                 11        Q.   Okay.    But you recall that it was

                 12 grounded?

                 13        A.   Yes.

                 14        Q.   Okay.

                 15             MS. TULLIS:     Those are all the

                 16        questions I have.     Thank you.

                 17             MS. NELSON:     I have actually some

                 18        follow-up.    I’m sorry.

                 19             MR. TEITENBERG:       I think you’ve

                 20        got about six minutes.

                 21             (Court Reporter's Note:       There was

                 22        a brief discussion held off of the

                 23        record.)

                 24                      RE-EXAMINATION

                 25 BY MS. NELSON:

                                                                            423
Case 2:17-cv-02117-SHM-jay Document 101-4 Filed 01/04/19 Page 4 of 5   PageID 514



                  1        Q.   So, Mr. Yearta, in response to Ms.

                  2 Tullis’ question just a moment ago about whether

                  3 the generator was grounded, you responded that,

                  4 yes, it was grounded.

                  5        A.   I don’t know --

                  6             MR. TEITENBERG:      Objection, form.

                  7 THE DEPONENT CONTINUED:

                  8        A.   I don’t know if it was grounded right.

                  9 But it was grounded.

                 10        Q.   (By Ms. Nelson)      Explain that to me.

                 11        A.   I don’t know if the rod was drove in

                 12 the ground deep enough or not.

                 13        Q.   Did you see grounding rods at that

                 14 generator truck?

                 15        A.   Yes.

                 16        Q.   What did they look like?

                 17        A.   Copper wire.

                 18        Q.   Explain that to me.

                 19        A.   Copper rods with a clamp on it that’s

                 20 got a wire, a grounding rod, connected to it.

                 21        Q.   And do you know who placed those rods?

                 22        A.   No, I don’t.

                 23        Q.   And were they driven into the ground?

                 24        A.   Yes, but I don’t know if they was deep

                 25 enough.

                                                                            424
Case 2:17-cv-02117-SHM-jay Document 101-4 Filed 01/04/19 Page 5 of 5   PageID 515



                  1        Q.    Can you show me?

                  2              MS. NELSON:    May I see the last

                  3        exhibit please?

                  4              UNIDENTIFIED PERSON:       (Complies.)

                  5 THE DEPONENT CONTINUED:

                  6        A.    Where they was at?

                  7        Q.    (By Ms. Nelson)     Yes.

                  8        A.    Probably right here.

                  9        Q.    You just said that they were probably

                 10 right there.

                 11        A.    They’re somewhere right there in front

                 12 of the box, yes.

                 13        Q.    Are you certain that you saw them?

                 14        A.    Yes.   I wouldn’t have hooked up to it

                 15 if it wasn’t grounded.

                 16        Q.    How many rods were there?

                 17        A.    All I seen was -- I mean, one that I

                 18 know of.     I don’t know if they grounded it twice

                 19 or not.     I know I seen one.

                 20        Q.    How many grounding rods are usually

                 21 used to your --

                 22        A.    Usually --

                 23        Q.    -- to your knowledge?

                 24        A.    -- one -- one big one.      Usually one

                 25 good sized one.      It’s according to how deep they

                                                                            425
